It is ordered and-adjudged by this court that the judgment of the said circuit court be, and the same hereby is, affirmed on the ground that it appears from the circumstances and facts attending the conveyance of September 5, 1855, from Sylvester Clifton to Henry S. Pavey, and from the consideration paid therefor, all of which are disclosed in the record, that Henry S. Pavey, at said date, became the equitable owner in fee simple of the premises described in said conveyance, and that the plaintiff in error, Frank A. Chaffin, had the means of knowing and did know of said equitable ownership before he purchased and received his deed for the same premises from said Clifton in September, 1904, and that on the amended answer and cross-petition of Henry A. Pavey the circuit court would have been *582justified in furtherance of justice in reforming said conveyance of September 5, 1855, so as to make it a conveyance in fee simple to said Henry S. Pavey of the premises; and its decree in effect is a reformation of said instrument in that respect. The Globe Insurance Co. v. Boyle et al., 21 Ohio St., 119.
Price, Summers and Davis, JJ., concur.